*32ORDER
The Disciplinary Review Board on February 18, 1998, having filed with the Court its decision concluding that BRUCE A. WALLACE, III, of CHERRY HILL, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of three months on the basis of his plea of guilty to violation of N.J.S.A. 2C:39-5b (unlawful possession of a handgun without a permit), conduct that violates RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his psychological fitness to practice law; and good cause appearing;
It is ORDERED that BRUCE A. WALLACE, HI, is hereby suspended from the practice of law for a period of three months, effective April 20,1998, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall submit competent psychological proof of his fitness to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*33ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.